397 F.2d 286
UNITED STATES of Americav.Victor BATTISTA, Ralph C. Hobbs, George Laris, Gaetano Alexander Miceli, Joseph B. Morris, George Laris, Appellant.
No. 16880.
United States Court of Appeals Third Circuit.
Argued June 4, 1968.
Decided June 26, 1968.
Rehearing Denied July 29, 1968.
Certiorari Denied November 12, 1968.

See 89 S. Ct. 297.
Charles N. Caputo, Pittsburgh, Pa., for appellant.
W. Wendell Stanton, Asst. U. S. Atty., Pittsburgh, Pa. (Gustave Diamond, U. S. Atty., Pittsburgh, Pa., on the brief), for appellee.
OPINION OF THE COURT
Before HASTIE, Chief Judge, and STALEY and SEITZ, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the district court denying the motion of George Laris, defendant-appellant, for a new trial. Laris was convicted under 18 U.S.C. § 2314, for knowingly transporting in interstate commerce stolen S & H Green Stamps of a value in excess of $5,000. Upon this appeal, Laris contends, inter alia, that he was denied the right of choice of counsel, that the arrest and search were illegal, and that the district court erred in refusing to postpone his trial because of his alleged ill health.


2
We have carefully considered all of defendant's contentions and we have independently examined the entire record. We can find no error.


3
Accordingly, the order of the district court will be affirmed.